FERGUSON, Circuit Judge,
concurring:
I concur in Judge Goodwin’s opinion, but write separately on an issue presented only at oral argument.
Section 881(a)(7) permits forfeitures of [a]ll real property ... used, or intended to be used [for a violation of Title 21].” 21 U.S.C. § 881(a)(7) (emphasis added). Yet when the government commenced federal forfeiture proceedings against Jaffee’s property on October 16, 1985, Jaffee was no longer growing marijuana on his land; state authorities had previously seized the plants in August while executing a search warrant. Nor does any evidence suggest that Jaffee intended to use his property in the future for marijuana cultivation.
It appears to me, however, that federal forfeiture proceedings are timely commenced if initiated shortly after filing, but prior to termination, of state court criminal proceedings. Since Oregon criminal proceedings were still pending against Jaffee at the time of the federal forfeiture action in October, the forfeiture of Jaffee’s property finds support in section 881(a)(7).